—Appeal by the defendant from two judgments of the County Court, Nassau County (Boklan, J.), both rendered July 29, 1994, convicting him of burglary in the second degree (five counts) under Indictment No. 86802 and burglary in the second degree under Indictment No. 87151, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*544We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.